Wright, J.,
concurring. Reluctantly, I am compelled to concur with the majority, in that the pertinent statute allows no other recourse. This court, in In re Annexation of 311.8434 Acres of Land (1992), 64 Ohio St.3d 581, 597 *232N.E.2d 460, disallowed the challenge by township trustees of a board of county commissioners’ allowance of a landowners’ petition for annexation through an appeal pursuant to R.C. Chapter 2506, setting forth the following syllabus law:
“Township trustees may appeal a board of county commissioners’ denial of a landowners’ petition for annexation through an R.C. Chapter 2506 appeal. However, township trustees may challenge a board of county commissioners’ allowance of a landowners’ petition for annexation only through an R.C. 709.07 injunction action.”
In In re Annexation of 311.8434 Acres of Land, the petitioners were individual landowners desiring annexation to the city, not a municipal corporation which sought to annex property owned by and adjoining the municipality. The latter annexation process is specifically set forth in R.C. 709.16(B), which provides for a very limited proceeding before the county commissioners. Such proceeding, following the wording of the statute, is ministerial in nature, not quasi-judicial in nature, and would require no hearing. The board of county commissioners need only determine that: (1) the subject property is owned by the municipality, (2) the property is contiguous to the municipality, and (3) such territory is located entirely within the same county as the municipality. As to the element of the contiguousness of the subject property, it is my view that this court’s holding in Middletown v. McGee (1988), 39 Ohio St.3d 284, 530 N.E.2d 902, should have been applied here in the determination of annexation by the board of county commissioners. The law in McGee was that in a given instance the extent of contiguity of the parcel to be annexed to the municipality may be questioned. The test set forth was whether the annexation of such territory, which in essence was a strip of land, would serve the interest of creating a sense of community. However, there is nothing in the record of this case to show that there was any consideration given to the issue of contiguity by the board of county commissioners. This, of course, is the issue that the township trustees wish to appeal, and it is my view that they should certainly have such right. However, I am hard pressed to find an appellate avenue.
R.C. 709.07 is not available as a remedy to the township trustees as it would have been in In re Annexation of 311.8434 Acres of Land, in that the procedure outlined in such section providing for obtaining injunctive relief is not applicable by its own terms to the annexation of municipally owned property pursuant to R.C. 709.16(B). R.C. 709.07 is applicable to annexation of privately owned property. This Revised Code section provides that interested persons complaining about the proposed annexation have sixty days from the filing of the papers approving the annexation with the auditor or the *233clerk of the municipal corporation, in which to make application for injunctive relief. Annexation proceedings under R.C. 709.16(B) provide for no such filings within the offices of the municipal auditor or clerk. Although the General Assembly seemingly intended R.C. 709.07 to apply to R.C. 709.16(B), it obviously cannot.
Turning to the possible applicability of R.C. Chapter 2506, I must conclude again that such an R.C. Chapter 2506 review is not available to township trustees here.
As noted by the majority here, by its own terms R.C. 505.62 provides township trustees standing to appeal pursuant to R.C. Chapter 2506 if the board of township trustees was represented at the annexation hearing before the board of county commissioners. There was no hearing provided for in R.C. 709.16(B) before the board of commissioners, but merely a ministerial determination of the facts of ownership, contiguousness, and location of the property to be annexed. It is true that the township trustees’ legal counsel was present at such meeting of the board of commissioners. However, counsel had not been given any official notice of such meeting, and was told that such meeting did not constitute a hearing, as the commissioners interpreted the statute.
I therefore conclude, albeit reluctantly, that R.C. Chapter 2506 is not available to the township trustees for purposes of appeal.
This all presents a most unfortunate dilemma for township trustees in circumstances of annexation proceedings pursuant to R.C. 709.16(B). It would appear that no appeal at all is provided by this subdivision of the statute. Within the confines and manner that the above pertinent sections of law are framed, there simply is no recourse that may be provided by this court.
As stated, it is my view that the General Assembly did not intend this result, especially after its amendment of R.C. 505.62, subsequent to this court’s opinion in In re Appeal of Bass Lake Community (1983), 5 Ohio St.3d 141, 5 OBR 273, 449 N.E.2d 771, giving the board of township trustees a right of hearing in other types of annexation proceedings. Also, this court, in its pronouncement in McGee, supra, intended that there be an opportunity for a hearing on the issue of contiguity of the property to be annexed. Even amicus Ohio Municipal League recognizes that some type of hearing should be required for purposes of satisfying the determination of contiguousness set forth in McGee when, in its brief, it stated: “Any contiguity is sufficient for purposes of annexation, except in the rare circumstances where the annexation will not serve the interest of creation of a sense of community.” This latter determination would necessitate the allowance of evidence in support of, *234and contra, this issue concerning “sense of community.” This would be the hearing where a record could be made for purposes of an appeal.
The law as it currently exists provides no opportunity of appeal for the township trustees. This should be legislatively remedied by the General Assembly.
Holmes and H. Brown, JJ., concur in the foregoing concurring opinion.